OPINION — AG — ** DEPARTMENT OF PUBLIC SAFETY — DAMAGES — JUDGMENT ** WHERE THE REGISTRATION OR REGISTRATIONS, AND OPERATING LICENSE, (DRIVERS LICENSE) OF A RESIDENT OF THIS STATE HAS BEEN SUSPENDED BY THE COMMISSIONER OF THE DEPARTMENT OF PUBLIC SAFETY, AS PROVIDED FOR IN 47 O.S. 513 [47-513], FOR FAILURE TO SATISFY A JUDGMENT AGAINST SUCH PERSON FOR DAMAGES GROWING OUT OF A MOTOR VEHICLE ACCIDENT INVOLVING A MOTOR VEHICLE OWNED AND OPERATED BY SUCH PERSON, AND, BEFORE SUCH JUDGMENT HAS BEEN OUTSTANDING FOR FIVE YEARS, THE COMMISSIONER OF THE DEPARTMENT OF PUBLIC SAFETY IS FURNISHED WITH PROPER EVIDENCE THAT SUCH JUDGMENT HAS BEEN DISCHARGED IN A BANKRUPTCY PROCEEDING IN FEDERAL COURTS,  SUCH DISCHARGE IN BANKRUPTCY REMOVES ALL REQUIREMENTS OF THE SAFETY RESPONSIBILITY ACT CONCERNING THE PAYMENT OF SUCH JUDGMENT. CITE: 47 O.S. 512 [47-512] 47 O.S. 513 [47-513], 47 O.S. 514 [47-514], 47 O.S. 516 [47-516] (ACCIDENTS, MOTOR VEHICLES, LIABILITY, BOND) (JAMES C. HARKIN)